Citation Nr: 9924484	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  98-04 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by fatigue.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by impaired concentration.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for disability 
manifested by impaired memory.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
February 1994, including service in the Persian Gulf.  This 
case came before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Board notes that the veteran was provided a statement of 
the case in January 1997 on the issue of entitlement to a 
rating in excess of 10 percent for warts.  He submitted a 
substantive appeal on this issue in January 1998.  By letter 
of January 1998, the RO informed the veteran that his 
substantive appeal was not timely.  Although the Board 
characterized the issue of entitlement to a rating in excess 
of 10 percent for warts as an issue on appeal at the February 
1999 videoconference hearing, the record reflects that this 
is not an issue currently on appeal.  In this regard, the 
Board notes that the veteran did not disagree with the 
determination that his substantive appeal was untimely, 
neither the veteran nor his representative addressed this 
issue at the videoconference hearing and neither has 
addressed the issue since the RO's letter of January 1998.  

REMAND

Service connection for the disabilities at issue was 
initially denied in a December 1995 rating decision.  The 
veteran filed a timely notice of disagreement with this 
decision and was provided a statement of the case in January 
1997.  In an October 1997 rating decision in which the 
provisions of 38 C.F.R. § 3.317 were considered, the RO 
continued its denial of service connection for the 
disabilities at issue.  The veteran filed a substantive 
appeal in January 1998.  In a January 1998 letter, the RO 
informed the veteran that his substantive appeal with respect 
to the December 1995 rating decision was untimely.  The 
veteran did not disagree with the determination that his 
substantive appeal was untimely.

In January 1998, the veteran filed a notice of disagreement 
with the October 1997 rating decision.  He was provided a 
statement of the case in February 1998 and he perfected his 
appeal with the submission of a substantive appeal in April 
1998.  The record reflects that the RO has not considered 
whether new and material evidence has been submitted to 
reopen the veteran's claims nor has it provided the veteran 
with notice of the legal criteria for reopening his claims.

In light of the above and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to the 
issues on appeal.  After obtaining any 
necessary consent forms for the release 
of the veteran's private medical records, 
the RO should attempt to obtain all 
records noted by the veteran that are not 
currently on file.

2.  After the above has been completed, 
the RO should adjudicate the issues of 
whether new and material evidence has 
been submitted to reopen the veteran's 
claims for service connection for 
psychiatric disability and disabilities 
manifested by fatigue, memory impairment 
and impaired concentration.

3.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case, which 
should include the pertinent VA law and 
regulations on finality, and provide the 
veteran and his representative with an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



